—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Mahon, J.), dated February 17, 2000, which denied their motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with entry of judgment in the action (see Matter of Aho, 39 NY2d 241). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment *457(see CPLR 5501 [a] [1]; O’Donnell v Calderon, 293 AD2d 457 [decided herewith]). Smith, J.P., O’Brien, McGinity and Crane, JJ., concur.